Citation Nr: 1233125	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran served on active duty from April 1983 to June 2004.  The Appellant is the ex-wife of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Appellant's claim of entitlement to an apportionment of the Veteran's VA disability compensation benefits.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in October 1988 and were divorced in September 2007; at the time of the divorce, they had one child together, who was by then an adult.  

2.  In an April 2009 rating decision, the RO granted the Veteran's claim of service connection for several disabilities, and assigned evaluations that had a combined rating of 30 percent; the award of disability benefits was effective from August 2008.  

3.  In July 2009, the Appellant filed a claim for an apportionment of the Veteran's VA disability benefits.  







CONCLUSION OF LAW

The criteria for apportionment of the Veteran's VA compensation benefits have not been met.  38 U.S.C.A. §§ 101(31), 5307, 7105A (West 2002); 38 C.F.R. §§ 3.1, 3.450, 3.451, 3.50(a) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, and 19.102. 

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.  



In this case, the Appellant initially filed a notice of disagreement October 2009 and a substantive appeal in February 2010.  The RO issued a statement of the case in January 2010 to the Appellant, but a review of the record does not show that the Veteran has been sent a copy of the statement of the case or the content of the Appellant's substantive appeal.  Nevertheless, as will be discussed, the Appellant's claim is denied, and this result is completely favorable to the Veteran.  Therefore, the Board finds that VA's error is harmless and without prejudice to the Veteran.  In the circumstances of this case, a remand to provide the Veteran with corrective notice would serve no useful purpose.  It is also noted that the Veteran's representative has in September 2011 submitted a written statement in support of the Veteran's position against an award an apportionment of his VA benefits.  

It is further noted that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file.  For example, the Appellant's and Veteran's Decree of Divorce and the records relevant to the Veteran's award of VA disability benefits are of record.  For the foregoing reasons, the Board concludes that neither the Appellant nor the Veteran is prejudiced by a decision on the claim at this time. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Criteria

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 




The term "spouse" means a person of the opposite sex who is a wife or husband where marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), the term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  Upon a divorce from a veteran, the ex-spouse loses her status as a veteran's spouse, including any potential entitlement to an apportionment of his VA disability compensation, effective from the date of their divorce.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50. 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450. 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451. 





Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011); see also 38 C.F.R. §§ 20.500-20.504 (2011).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  

Analysis

The Appellant contends that she is entitled to an apportionment of the Veteran's VA disability compensation benefits.  The Veteran's representative, on behalf of the Veteran, contends that such an apportionment is not appropriate as the Appellant was not and has not been married to the Veteran since the VA awarded benefits.  

A Final Decree of Divorce, issued by a Virginia court of law, indicates that the Appellant and the Veteran were married in October 1988, separated in May 2002, and divorced in September 2007.  During their marriage, they had one child together, who at the time of the divorce was an adult.  

In an April 2009 rating decision, the RO granted the Veteran's claim of service connection for several disabilities.  The RO assigned evaluations for each of the disabilities, and the combined rating of the disabilities was 30 percent.  The effective date of the disability compensation award was in August 2008.  



In July 2009, the RO received the Appellant's request for an apportionment of the Veteran's VA disability benefits.  In her claim as well as in statements received in October 2009 and February 2010, she argued that a court of law had ordered the Veteran to pay her $210 each month in spousal support.  She submitted a Final Decree of Divorce, dated in September 2007, which contained this provision.  She desired that the monthly amount be withheld from the Veteran's VA compensation benefits and sent directly to her.  The Appellant further contended that at the time the court had ordered the Veteran to pay her spousal support, she was the Veteran's wife and dependent and therefore still eligible for spousal benefits.  She added that she also received 31.7 percent of the Veteran's monthly military retirement pay, pursuant to the divorce decree.  

After reviewing the record, the Board finds that the Appellant is not entitled to an apportionment of the Veteran's VA disability compensation benefits.  It appears that the Appellant is not receiving the court-ordered $210 per month in spousal support from the Veteran and seeks to garner this amount through VA by way of an apportionment of the Veteran's VA disability compensation benefits.  As indicated, the parties (Appellant and Veteran) divorced in September 2007, which is nearly a year prior to the effective date of the Veteran's award of VA disability benefits in August 2008.  Further, at the time of the divorce, their child was no longer a dependent, so that the Appellant's application for apportionment may not be construed as a claim for apportionment on behalf of their child as a dependent.  

In short, there is no legal entitlement to an apportionment following a divorce, rendering the Appellant ineligible for an apportionment after September 2007 as a matter of law.  See 38 U.S.C.A. § 101(31); 38 C.F.R. §§ 3.1(j), 3.50.  



As VA law does not permit the Appellant to receive a portion of the Veteran's disability compensation in the amount of the court-ordered spousal support, she must seek legal recourse in another venue.  To that end, it is noted that provision number 9 on page 4 of the Final Decree of Divorce mentions the receipt of VA disability in reference to any loss or decrease of sums to be paid by the Veteran to the Appellant under their agreement.  It would seem that the Appellant should return to the court to seek to remedy for any contravention of the terms of their agreement.  

As for the Board, it is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA, see 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101, and as previously articulated, under governing VA law and regulations the Appellant is not eligible for an apportionment of the Veteran's VA disability benefits.    

The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997). 


ORDER

Entitlement to apportionment of the Veteran's disability compensation benefits is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


